USCA11 Case: 21-10112      Date Filed: 08/17/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10112
                   Non-Argument Calendar
                   ____________________

SONNY AUSTIN RAMDEO,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                     Respondent- Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket Nos. 9:18-cv-81452-KAM,
                     9:12-cr-80226-KAM-1
                   ____________________
USCA11 Case: 21-10112         Date Filed: 08/17/2022     Page: 2 of 5




2                       Opinion of the Court                 21-10112


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Sonny Ramdeo, a federal prisoner proceeding with counsel,
appeals the district court’s denial of his 28 U.S.C. § 2255 motion to
vacate his convictions and sentences. We granted a certificate of
appealability (“COA”) on one issue: whether the district court
erred by imposing a limit on the number of claims that Ramdeo
could raise in his second amended § 2255 motion.
       A prisoner in federal custody may file a motion to vacate, set
aside, or correct his sentence, “claiming the right to be released
upon the ground that the sentence was imposed in violation of the
Constitution or laws of the United States . . . or is otherwise subject
to collateral attack.” 28 U.S.C. § 2255(a). In reviewing the denial
of a § 2255 motion, we review de novo questions of law and find-
ings of fact for clear error. Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998). In an appeal brought by an unsuccess-
ful § 2255 movant, review is limited to the issue specified in the
COA. Murray v. United States, 145 F.3d 1249, 1250-52 (11th Cir.
1998). We review for abuse of discretion a district court’s use of its
inherent power to impose filing restrictions. See, e.g., Johnson v.
27th Ave. Caraf, Inc., 9 F.4th 1300, 1317 (11th Cir. 2021).
        Access to the courts is a right of considerable constitutional
significance. Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008).
However, this right is not absolute or unconditional because
USCA11 Case: 21-10112         Date Filed: 08/17/2022      Page: 3 of 5




21-10112                Opinion of the Court                          3

restrictions on access are necessary to preserve judicial resources
for all other litigants. Id. Therefore, federal courts can protect their
dockets from abusive litigators so long as the restrictions are a rea-
sonable response to such abuse and access to the courts is not en-
tirely foreclosed. 27th Ave. Caraf, Inc., 9 F.4th at 1317-18 (holding
that the district court did not abuse its discretion by requiring court
permission before an abusive Americans with Disabilities Act
(“ADA”) litigant could file an ADA complaint).
        In Procup v. Strickland, 792 F.2d 1069 (11th Cir. 1986) (en
banc), we held that the district court’s injunction was overbroad
and violated a prisoner’s right to access courts because it barred
him from filing any case in the district court without an attorney,
which, given the facts of his case, effectively prevented him from
filing any future suit. 792 F.2d at 1070-71. However, we held that
injunctive restrictions were necessary and that the “[f]ederal courts
have both the inherent power and the constitutional obligation to
protect their jurisdiction from conduct which impairs their ability
to carry out Article III functions.” Id. at 1071, 1073. We noted that
district courts must be careful to avoid impermissible restrictions
on a prisoner’s right to court access, but we provided a list of legit-
imate restraints, including limiting the number of filings by a par-
ticular inmate, requiring a filing fee for an inmate to bring other
claims, and imposing page limits. Id. at 1072-73. We clarified that
this list was not exhaustive and stated that the judiciary, with its
“considerable discretion,” must respond with imaginative new
techniques to protect court access for all litigants, but it may not
USCA11 Case: 21-10112         Date Filed: 08/17/2022     Page: 4 of 5




4                       Opinion of the Court                 21-10112

completely foreclose a prisoner from “any access to the court.” Id.
at 1073-74. The Supreme Court, citing our opinion in Procup, im-
posed a filing restriction on a habeas petitioner. In re McDonald,
489 U.S. 180, 184 & n.8 (1989) (preventing petitioner from proceed-
ing in forma pauperis in the future when seeking extraordinary
writs from the Supreme Court).
        Here, the district court did not abuse its discretion by limit-
ing Ramdeo to 12 claims in his second amended § 2255 motion.
First, the claim limit was within the district court’s considerable
discretion to impose because limiting Ramdeo to 12 claims did not
completely foreclose him from any access to the court. Second, the
restriction was reasonable in this case given Ramdeo’s abusive liti-
gation habits in his underlying criminal case and in the present case.
In his criminal case, Ramdeo submitted nine motions to withdraw
or otherwise set aside his guilty plea after the district court denied
his initial motion to withdraw and found that he told blatant lies at
an evidentiary hearing on the motion. In the present case, two
magistrate judges noted Ramdeo’s attempts to circumvent the
page limit and one found that his noncompliance with local rules
was a vexatious litigation tactic. Even after Ramdeo limited his
motion to 12 claims, Judge Matthewman found that the “rambling,
vague, speculative, and conclusory” motion presented meritless
and frivolous claims that were “unnecessarily difficult and time-
consuming” to address. Based on these concerns and Ramdeo’s
litigation habits in the underlying case that his § 2255 motion tar-
geted, it was not an abuse of discretion for Judge Reid to limit
USCA11 Case: 21-10112    Date Filed: 08/17/2022   Page: 5 of 5




21-10112            Opinion of the Court                     5

Ramdeo to 12 claims in his second amended § 2255 motion. See
27th Ave. Caraf, Inc., 9 F.4th at 1317.
      AFFIRMED.